ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
McCune brought an action against one Aid-rich and one Hill as joint contractors. A judgment was rendered against both defendants. Aldrich prosecuted error, but Hill was not made a party to the error proceedings. A demurrer was sustained to .the second and third defenses of the answer of Aldrich. The plaintiff in error claimed that the trial court erred in this respect and, also that the judgment was against the weight of evidence. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Although one of the joint defendants was not made a party in the error proceeding, this defect could still be cured, and therefore the error proceeding should be heard on its merits.
2. The trial court committed no error in sustaining the demurrer.
3. As a jury was waived the judgment of the trial court had the same force and effect as a verdict, and a reviewing court is not authorized to reverse the same, unless such judgment is manifestly contrary to the weight of the evidence, which does not appear in this case.